Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group A: Claims 46-60 and 63-65, drawn to a product, classified in B65D65/42, C08J7/065, C09D5/14, Y10T428/265, B65D81/24, A41D13/12, B32B2439/70, and
Group B: Claim 61-62, drawn to a process of making a polymeric material comprising a bioflavonoid coating, classified in B05D1/02, B05D1/18.

The inventions are independent or distinct, each from the other because:
Invention Groups A and B are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product made (article or film) can be made by roll coating the bioflavonoid coating onto the polymeric material.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be There is an examination and search burden for these intermediate product and final product inventions and process of making and product made, since they will require different classes/subclasses and different search strategies or search queries, as demonstrated by the different CPC symbols, listed above, and the need to employ different keywords for each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

During a telephone conversation with Laura Labeots, Lathrop GPM LLP, on 16 Dec. 2021 a provisional election was made without traverse to prosecute the invention of elected Group A, claims 46-55 and 63.  Affirmation of this election must be made by applicant in replying to this Office action.  Upon further reconsideration, claims 56-60 and 64-65 have been rejoined with these claims and examined as set forth below.  Claims 61-62 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to an non-elected invention.

Claim Objections
Claims 46-49, 51, and 65 are objected to because of the following informalities:
Claims 46-48: On line 2 of each of these claims, the word “bioflavonoid” should be inserted before “coating”
Claims 49: On line 1, the word “bioflavonoid” should be inserted before “coating”
Claims 51 and 65: On line 3, the word “polyvinylidenchloride” should be the phrase “polyvinylidene chloride”
Claims 51 and 65: On line 4, the phrase “polyethylenvinyl alcohol” should be either the phrase “ethylene-vinyl alcohol copolymer” or “poly(ethylene-co-vinyl alcohol)”.


Use Claim
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 provides for the use of the polymeric material, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-60 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 46-60 recite the limitation "The polymeric material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  These phrases should read: “The synthetic polymeric material.”
Claims 53-56, 58, and 65 recite limitations that are preceded by the phrase “optionally wherein” in lines 2, 3, 2, 1 and 2, 2, and 2, respectively.  It is not clear how these “optional” limitations demark the scope of the claimed invention.
Further, when the “optionally” limitation is present, it is noted that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claims 53-56, 58, and 65 each recite a broad recitation, and each claim also then recites the narrower statement of the range/limitation after the phrase “optionally”.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 64 recites “a bioflavonoid coating as defined in claim 46” in line 1.  The scope of the claim is confusing given that claim 46 is drawn to a synthetic polymeric material and not a bioflavonoid coating.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 46-50, 53, 55, and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ripley (WO 2012/017186, published 09 Feb. 2012, hereinafter Ripley) in view of Cook and Trebella (WO 2005/107455, published 17 Nov. 2005, hereinafter Cook).
Regarding claims 46-48 and 58, Ripley teaches the use of a combination of flavonoids (page 1, lines 1-16) as a composition for sterilizing stethoscopes or surgical instruments (claim 47).  The flavonoids include naringin, neohesperidin, and poncirin (page 3, lines 14-16).  The flavonoids are present in the compositions at concentrations of 10-75% (page 4, lines 3-6) and the naringin and neohesperidin comprise at least 75% of the flavonoids (page 4, lines 20-21).  Ripley teaches that the composition is particularly effective for sterilizing surfaces (page 8, lines 12-14) and for washing stethoscopes (medical device) (page 8, line 27) and the composition can be applied as a mist (claim 78).
Ripley does not disclose using his formulation for coating synthetic polymeric materials.
Cook teaches applying an antimicrobial coating to the substrate surfaces of medical devices (Abstract), and his coating formulation may be applied to synthetic organic polymers, such as polyethylene, polypropylene, polyvinyl chloride, polyamides, silicone, or plastics (page 23, line 27 – page 24, line 1).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to employ the coating of polymeric substrate materials as taught by Cook using the bioflavonoid composition of Ripley.  Cook teaches that the antimicrobial coatings prevent bacterial adhesion and biofilm formation by inhibiting microbial growth and proliferation on the coated surface (Abstract).

Regarding claim 50, Ripley in view of Cook teaches the elements of claim 46, and Ripley teaches a surprisingly effective third component is salicylic acid (page 5, lines 28-30).  Ripley teaches the inclusion of a further organic acid, such as one or more of citric acid, malic acid, latic acid, tartaric acid, fumaric acid (page 6, lines 1-6).
Regarding claim 53, Ripley in view of Cook teaches the elements of claim 46.
Ripley does not disclose the thickness of his bioflavonoid coating.
Cook teaches an antimicrobial coating for medical devices (Abstract) with a thickness of 5 to 100 microns (that is, 5000 to 100,000 nm) (page 25, lines 14-18).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to employ the antimicrobial coating thickness of Cook in the coated synthetic plastic substrate of Ripley in view of Cook.  Cook teaches that this thickness of antimicrobial coating was sufficient to provide high antimicrobial efficacy (page 26, lines 3-8).
Regarding claims 56-57 and 59-60, Ripley in view of Cook teaches the elements of claim 46, including applying an antimicrobial coating to the substrate surfaces of medical devices (Abstract), and these substrates may be synthetic organic polymers, such as polyethylene, polypropylene, polyvinyl chloride, polyamides, silicone, or plastics (page 23, line 27 – page 24, line 1).

It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a part of a fruit packaging, coating a respiratory mask, or poultry napkin, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art of Ripley in view of Cook and further that the prior art structure which is a bioflavonoid coating identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Claims 51-52 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ripley (WO 2012/017186, published 09 Feb. 2012, hereinafter Ripley) in view of Cook and .
Regarding claims 51-52 and 58, Ripley in view of Cook teaches the elements of claim 46, including applying an antimicrobial coating to the substrate surfaces of medical devices (Abstract), and these substrates may be synthetic organic polymers, such as polyethylene, polypropylene, polyvinyl chloride, polyamides, silicone, or plastics (page 23, line 27 – page 24, line 1).
Ripley in view of Cook does not disclose the substrate is a film nor the substrate film is polyethylene terephthalate or polystyrene.
Littmann teaches a stethoscope (Abstract) in which a very thin diaphragm (that is, a film) is fabricated from polystyrene (col. 2, lines 10-21).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the stethoscope with its polystyrene film as taught by Littmann as an application for the bioflavonoid coating of Ripley in view of Cook.  Littmann teaches that his stethoscope is made entirely of inexpensive plastic adapted for manufacture as a low-cost item.  Further, as discussed above, Ripley teaches that his composition is particularly effective for sterilizing surfaces (page 8, lines 12-14) and for washing stethoscopes (page 8, line 27).

Claims 51-52, 56-57 and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ripley (WO 2012/017186, published 09 Feb. 2012, hereinafter Ripley) in view of Cook and Trebella (WO 2005/107455, published 17 Nov. 2005, hereinafter Cook) and .
Regarding claims 51-52, 56-57, and 63, Ripley in view of Cook teaches the elements of claim 46, including applying an antimicrobial coating to the substrate surfaces of medical devices (Abstract), and these substrates may be synthetic organic polymers, such as polyethylene, polypropylene, polyvinyl chloride, polyamides, silicone, or plastics (page 23, line 27 – page 24, line 1).
Ripley in view of Cook does not disclose the substrate is a film for packaging of food, including fruit, and the substrate film is polyethylene terephthalate or polystyrene.
Kubik teaches an all-purpose plastic laminate (film) or wrap for preserving food, and the laminate includes a hydrophobic inner layer that contains a desired additive such as a food preservative or antioxidant (Abstract).  Kubik teaches the inner layer may comprise polyethylene terephthalate, polystyrene, polyethylene, polypropylene, polyvinyl chloride, polyvinylidene chloride, polyamide (including Nylon 6-6 or Nylon 6-10), and thermoplastic polyurethane (paragraph 0018).  Kubik teaches his food wrap laminate can be used to package food, including fruit (paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to coat the inner layer of the all-purpose plastic laminate for packaging food as taught by Kubik with the bioflavonoid coating of Ripley in view of Cook.  Kubik teaches that his all-purpose plastic laminate can be utilized as a food wrap whereby the need for a preservative in a food can be partially or totally eliminated (paragraph 0041).

Claim 54-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ripley (WO 2012/017186, published 09 Feb. 2012, hereinafter Ripley) in view of Cook and Trebella (WO 2005/107455, published 17 Nov. 2005, hereinafter Cook) and further in view of Cueman and Watterson (US Patent 5,238,749, published 24 Aug. 1993, hereinafter Cueman).
Regarding claim 54, Ripley in view of Cook teaches the elements of claim 53.
Ripley in view of Cook does not disclose the percentage coverage of a bioflavonoid coating.
Cueman teaches an antimicrobial coating (abstract) that is a continuous layer of materials covering all exposed substrate surfaces (col. 6, lines 52-55), that is, a coverage near 100%.
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to employ the antimicrobial coating coverage of Cueman for the bioflavonoid-coated plastic substrate of Ripley in view of Cook and therefore provide 100% coverage of the coating of Ripley in view of Cook.  Cueman teaches that his coatings could be used in bacteria-laden environments and were resistant to attack from fungus, bacteria, and viruses (col. 8, lines 53-57) and therefore, it would have been obvious to one of ordinary skill in the art to provide 100% coverage in order to protect the entire surface of the substrate.
Regarding claim 55, Ripley in view of Cook and further in view of Cueman teaches the elements of claim 54.
Ripley in view of Cook and further in view of Cueman does not disclose the surface roughness of the bioflavonoid.
.

Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ripley (WO 2012/017186, published 09 Feb. 2012, hereinafter Ripley) in view of Cook and Trebella (WO 2005/107455, published 17 Nov. 2005, hereinafter Cook) and further in view of Contini et al. (“Development of active packaging containing natural anitoxidants,” 11th Intern’l.Cong.Eng.&Food, pp. 224-228, published 22 May 2011, hereinafter Contini).
Regarding claims 55, Ripley in view of Cook teaches the elements of claim 46, including applying an antimicrobial coating to the substrate surfaces (Abstract), and these substrates may be synthetic organic polymers, such as polyethylene, polypropylene, polyvinyl chloride, polyamides, silicone, or plastics (page 23, line 27 – page 24, line 1).
Ripley in view of Cook does not disclose the surface roughness of the flavonoid coating.
Contini teaches the coating of PET trays (films) with of citrus derived bioflavonoids to form active packaging for cooked meat (Abstract).  The meat was placed on the spray coated PET trays and overwrapped with catering film (page 225, 3. Results & Discussion section, 1st paragraph), thus, the meat product is packaged inside with the coated PET tray (film).  Further, 
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to form antioxidant (antimicrobial) bioflavonoid coatings having surface roughness values of 1130 nm as taught by Contini using the bioflavonoid coating of Ripley in view of Cook.  Contini teaches that one factor in the improved performance of her citrus extract coatings is the increased surface roughness of the citrus extract coatings (page 226, last paragraph – page 227, 1st paragraph).  One would expect such roughness to provide improved performance for any bioflavonoid including those disclosed by Ripley in view of Cook.

Claims 59 and 64-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ripley (WO 2012/017186, published 09 Feb. 2012, hereinafter Ripley) in view of Cook and Trebella (WO 2005/107455, published 17 Nov. 2005, hereinafter Cook) and further in view of Li et al. (“Antimicrobial effect of surgical masks coated with nanoparticles,” J.Hospital Infection, Vol. 62, pp. 58-63, published 15 Aug. 2005, hereinafter Li) and further in view of Rudolph (US Patent 5,265,595, published 30 Nov. 1993, hereinafter Rudolph).
Regarding claims 56-60, Ripley in view of Cook teaches the elements of claim 46, including applying an antimicrobial coating to the substrate surfaces of medical devices (Abstract), and these substrates may be synthetic organic polymers, such as polyethylene, polypropylene, polyvinyl chloride, polyamides, silicone, or plastics (page 23, line 27 – page 24, line 1).
Ripley in view of Cook does not disclose a respiratory mask with a bioflavonoid coating.
nd column, Coating of masks with nanoparticles section, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the coating of surgical masks as taught by Li as an application for the bioflavonoid coating of Ripley in view of Cook.  Li teaches that coating the hydrophobic outer layer of surgical masks with nanoparticles showed promise in reducing the risk of transmission of infectious agents (Abstract).
Li does not disclose the polymeric composition of the hydrophobic outer layer of the surgical mask.
Rudolph teaches an oral respiratory mouth mask constructed of silicone (Abstract). 
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use a silicone outer layer as taught by Rudolph as the polymeric material for the hydrophobic outer layer of the bioflavonoid coated surgical mask of Ripley in view of Cook and further in view of Li.  Rudolph teaches the mask with a silicone outer layer has both flexibility and resilience for improved sealing properties while producing relatively little skin irritation (col.2, lines 36-40).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 46-53, 55, 58-59, and 64-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent 10,791,735.  Although the claims at issue are not identical, they are not patentably distinct from each other because, while the preamble of the claims of US Patent 10,791,735 recite a sterile medical device, there is no disclosure that the polymeric material having a bioflavonoid coating that is a component of this medical device is patently distinct from the polymeric material comprising a bioflavonoid coating as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a 

Application 16/756,810
Application 15/881,282
US Patent 10,791,735
46. A synthetic polymeric material comprising a bioflavonoid coating, wherein a bioflavonoid content of the coating comprises at least 50% wt/wt of a mixture of naringin and neohesperidin.

53. The polymeric material of claim 46 wherein the bioflavonoid coating comprises a thickness of at least 50 nm, optionally wherein the bioflavonoid coating comprises a thickness of between 700 and 1300 nm.

55. The polymeric material of claim 54 wherein an average surface roughness of the bioflavonoid coating is at least 100 nm, optionally wherein the average surface roughness of the bioflavonoid coating is between 600 and 1500nm.

58. The polymeric material of claim 46 in a form of a coating on a medical device, optionally wherein the medical device comprises a catheter or cannula.
1. A sterile medical device comprising a plasma pretreated, synthetic polymeric material having a bioflavonoid coating-applied onto a surface of the synthetic polymeric material, wherein the bioflavonoid content of the bioflavonoid coating comprises at least naringin and neohesperidin, wherein the bioflavonoid coating thickness is between 700 nm and 1300 nm, and wherein the average surface roughness of the bioflavonoid coating is between 600 nm and 1500 nm.

2. The sterile medical device of claim 1, wherein the naringin and neohesperidin together form at least 50% of the bioflavonoid content of the bioflavonoid coating.
47. The polymeric material of claim 46, wherein the mixture of naringin and neohesperidin comprises at least 70% wt/wt of the bioflavonoid content of the coating.
3. The sterile medical device of claim 1, wherein the naringin and neohesperidin together form at least 70% of the bioflavonoid content of the bioflavonoid coating.

4. The sterile medical device of claim 1, wherein the naringin and neohesperidin together form at least 75% of the bioflavonoid content of the bioflavonoid coating.

5. The sterile medical device of claim 1, wherein the naringin and neohesperidin together form between 75% and 80% of the bioflavonoid content of the bioflavonoid coating.
49. The polymeric material of claim 48, wherein the bioflavonoid content of the coating further comprises one or more compounds selected from the group consisting of neoeriocitrin, isonaringin, hesperidin, neodiosmin, naringenin, poncirin and rhiofolin.
6. The sterile medical device of claim 1, wherein the bioflavonoid content of the bioflavonoid coating further comprises one or more compounds selected from the group consisting of neoeriocitrin, isonaringin, hesperidin, neodiosmin, naringenin, poncirin and rhiofolin.

7. The sterile medical device of claim 1, wherein the bioflavonoid coating further comprises oleuropein.
50. The polymeric material of claim 46, wherein the bioflavonoid coating further comprises one or more fruit acids selected from the group consisting of salicylic acid, citric acid, lactic acid, ascorbic acid and malic acid.
8. The sterile medical device of claim 1, wherein the bioflavonoid coating further comprises salicylic acid.

9. The sterile medical device of claim 1, wherein the bioflavonoid coating further comprises one or more fruit acids.

10. The sterile medical device of claim 9, wherein the fruit acids are selected from the group consisting of citric acid, lactic acid, ascorbic acid and malic acid.

11. The sterile medical device of claim 1, wherein the synthetic polymeric material is in the form of a film.

12. The sterile medical device of claim 1, wherein the polymer is polyethylene terephthalate, polystyrene, polyethylene, polypropylene, polyvinylchloride, polyamide, polyvinylidenchloride, polyethylenvinyl alcohol, polyethylene vinyl acetate, neoprene, polyurethane, nylon, latex, nitrile rubber or silicone.
52. The polymeric material of claim 51, wherein the polymer comprises polyethylene terephthalate or polystyrene.
13. The sterile medical device of claim 12, wherein the polymer is polyethylene terephthalate.

14. The sterile medical device of claim 12, wherein the polymer is polystyrene.
58. The polymeric material of claim 46 in a form of a coating on a medical device, optionally wherein the medical device comprises a catheter or cannula.
15. The sterile medical device of claim 1, wherein the sterile medical device is a catheter, a cannula, an oral prosthesis, a joint replacement component, or a respiratory mask.

16. The sterile medical device of claim 15, wherein the joint replacement component is a hip, knee or spinal implant.
59. The polymeric material of claim 51 for use in a respiratory mask.
15. The sterile medical device of claim 1, wherein the sterile medical device is a catheter, a cannula, an oral prosthesis, a joint replacement component, or a respiratory mask.
64. A respiratory mask coated with a bioflavonoid coating as defined in claim 46.
15. The sterile medical device of claim 1, wherein the sterile medical device is a catheter, a cannula, an oral prosthesis, a joint replacement component, or a respiratory mask.

12. The sterile medical device of claim 1, wherein the polymer is polyethylene terephthalate, polystyrene, polyethylene: polypropylene, polyvinylchloride, polyamide, polyvinylidenchloride, polyethylenvinyl alcohol, polyethylene vinyl acetate, neoprene, polyurethane, nylon, latex, nitrile rubber or silicone.

15. The sterile medical device of claim 1, wherein the sterile medical device is a catheter, a cannula, an oral prosthesis, a joint replacement component, or a respiratory mask.


In summary, although the coated polymeric material is a component of the invention disclosed by US Patent 10,791,735, the claims of issued US Patent 10,791,735 teach all the limitations of the claims of the current invention listed in the table above.  Further, the additional specific components in the bioflavonoid coating of US Patent 10,791,735, i.e. oleuopein, would fall with the open language of the present claims, i.e. comprising.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Metzger (“Polyethylene terephthalate and Pillar Palatal Implant: Its historical usage and durability in medical applications,” Medtronic ENT, published 2009, hereinafter Metzger) teaches the use of a variety of medical devices of PET including sutures, mesh, grafts, and cuffs for heart valves.  Ahlaes (US Patent Application 2010/0129302, published 27 May 2010) teaches an antimicrobial composition containing flavonoids and polyphenolic oligomers.  Berg et al. (US Patent 7,588,820 B2, published 15 Sep. 2009) teaches the use of nano-particles in a multi-layer .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787